Title: To James Madison from Thomas Auldjo, 19 March 1803 (Abstract)
From: Auldjo, Thomas
To: Madison, James


19 March 1803, Cowes. Acknowledges receipt of JM’s August 1802 circular. Observes that if no allowance beyond twelve cents per day is made for the subsistence of Americans, “there will certainly occasions arise in which they must either Suffer considerable hardship or the Consul will be burthened with the expence of relief.” Cites instances of sick men left on consuls’ hands and notes that “only a few weeks ago four people were landed here who were pickt up by a Charleston ship at Sea in an open boat off the Coast of Carolina.” The apprehension of war has raised the price of wheat to 7s. 6d. sterling per bushel. Prices of other grains have also increased. “But I apprehend everything will subside in case of matters being accommodated of which I think there is at present a prospect: but a continuan⟨ce⟩ of peace is rather to be wished than expected.” American seamen have been taken “in the late bustle of impress,” but he believes it is not Great Britain’s intention “to distress American Shipping & that as soon as the applications made in behalf of the impressed Seamen, can receive attention orders will be issued for their release.”
 

   
   RC (DNA: RG 59, CD, Southampton, vol. 1). 2 pp.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   A full transcription of this document has been added to the digital edition.

